DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

Applicant has amended the claims.  To address these amendments new art is introduced.  Please see the rejections that follow.

Applicant also argues the 112(a) rejection.  While Applicant has pointed to support for some of the limitations, Applicant still has failed to show where in the specification there are two DCIs transmitted to the UE.  The cited paragraphs at most show one (an IRI).  Therefore, Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-9, claim 1 recites ‘…receiving, from a base station, configuration information including information related to reference resource regions related to a cancellation of the uplink transmission…’  There is no support in the specification for this limitation.  The specification supports where the DCI is received and the DCI contains the configuration information.  The specification does not support two receiving steps as Applicant is attempting to claim.  Further the specification only mentions reference resource regions one time (para. 199 of published) which states the method can be performed in multiple regions.  The specification does not state the UE receives these multiple regions or performs any of the steps in which Applicant is attempting to claim multiple regions.  The UE does not receive configuration information for multiple regions; does not perform uplink transmission to the base station based upon the reference resource regions.  Fig. 8 upon which claims 1-9 are based does not show receiving reference resource regions.  Therefore, this is new matter.  Claims 2-9 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claim 2, claim 2 recites ‘…wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions…’  There is no support in the specification for this limitation.  Therefore, this is new matter.

Regarding claims 10-14, 16-17, claim 10 recites ‘…receiving, from a base station, configuration information including information related to reference resource regions related to a cancellation of the uplink transmission…’  There is no support in the specification for this limitation.  The specification supports where the DCI is received and the DCI contains the configuration information.  The specification does not support two receiving steps as Applicant is attempting to claim.  Further, there is no support for Further the specification only mentions reference resource regions one time (para. 199 of published) which states the method can be performed in multiple regions.  The specification does not state the UE receives these multiple regions or performs any of the steps in which Applicant is attempting to claim multiple regions.  The UE does not receive configuration information for multiple regions; does not perform uplink transmission to the base station based upon the reference resource regions.  Fig. 8 upon which claims 10-14, 16-17 are based does not show receiving reference resource regions.  Therefore, this is new matter.  Claims 11-14, 16-17 do not cure the deficiencies of claim 10 and are rejected for similar reasons.

Regarding claim 11, claim 11 recites ‘…wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions…’  There is no support in the specification for this limitation.  Therefore, this is new matter.

Regarding claim 15, claim 15 recites ‘…transmitting, to a user equipment (UE), configuration information including information related to reference resource regions related to a cancellation of the uplink transmission…’  There is no support in the specification for this limitation.  The specification supports where the DCI is transmitted and the DCI contains the configuration information.  The specification does not support two transmitting steps as Applicant is attempting to claim.  Further the specification only mentions reference resource regions one time (para. 199 of published) which states the method can be performed in multiple regions.  The specification does not state the UE receives these multiple regions or performs any of the steps in which Applicant is attempting to claim multiple regions.  The UE does not receive configuration information for multiple regions; does not perform uplink transmission to the base station based upon the reference resource regions.  Fig. 8 upon which claim 15 is based does not show receiving reference resource regions.  Therefore, this is new matter.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used).

Regarding claim 1, Xiong discloses a method for performing uplink transmission in a wireless communication system, the method performed by a user equipment (UE), the method comprising: (See Xiong para. 46; UE)
receiving, from a base station, configuration information including information related to reference resource regions related to a cancellation of the uplink transmission;  (See Xiong para. 46; previously scheduled PUSCH which is scheduled using a DCI; previously scheduled PUSCH is cancelled)
receiving first downlink control information (DCI) from the base station,
wherein the first DCI includes information regarding a specific resource region for the cancellation of the uplink transmission among the reference resource regions; (See Xiong para. 46; preempting DCI (e.g. first DCI) schedules higher priority PUSCH (e.g. specific resource region which will require cancellation of other scheduled resources))
determining the reference resource regions related to the cancellation of the uplink transmission in time domain, based on (iii) the configuration information including the information related to the reference resource regions; and  (See Xiong para. 47; overlapping in time symbols)
performing the cancellation of the uplink transmission to the base station based on (i) the determined reference resource regions related to the cancellation of the uplink transmission in the time domain and (ii) the first DCI, (See Xiong para. 46,47; preempting DCI (e.g. first DCI) schedules higher priority PUSCH; overlapping in time symbols)
wherein, in the determined reference resource regions related to the cancellation of the uplink transmission in the time domain, the uplink transmission on a resource scheduled for the uplink transmission is canceled, based on the resource scheduled for the uplink transmission being related to the specific resource region determined based on the first DCI. (See Xiong para. 46,47; PUSCH is cancelled based upon preempting DCI)
Xiong does not explicitly disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  However, Zhang does disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI was received and subtracting an offset to account for processing time (e.g. a capability of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong to include the teaching of wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE of Zhang with the motivation being to reduce signaling (that is, by indicating an offset from a known value may allow for smaller control signaling) and increase usable bandwidth in a limited wireless environment and further to conform to know standards (3GPP).

	Regarding claim 6, Xiong in view of Zhang discloses the method of claim 1, wherein a uplink channel related to the uplink transmission is a Physical Uplink Share Channel (PUSCH) on which the uplink transmission is repeatedly performed. (See Xiong para. 46-47; PUSCH is HARQ (e.g. repeatedly performed) with repetitions)

Regarding claim 9, Xiong in view of Zhang discloses the method of claim 1, wherein based on the uplink transmission being performed based on a repetition, each of the specific resource region determined configured based on the first DCI is related to one specific uplink transmission based on the repetition among a plurality of repeated uplink transmissions.  (See Xiong para. 46; multiple HARQ processes; DCI schedules PUSCH for a specific HARQ; PUSCH repetitions)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of Lee (2018/0091212).

	Regarding claim 2, Xiong in view of Zhang discloses the method of claim 1.  Xiong in view of Zhang do not explicitly disclose  wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions.  However, Lee does disclose wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions.  (See Lee para. 273; duration time of gap for reference signal)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang to include the teaching of wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions of Lee with the motivation being to save battery power and processing power by the UE not having to guess where the reference signal region is and further to ensure transmission/reception of important information which allows for optimal network operation.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of Kim (2016/0345312) and further in view of Palanki (2010/0272011) 

Regarding claim 3, Xiong in view of Zhang discloses the method of claim 1.  Xiong in view of Zhang do not explicitly disclose wherein the UE’s processing time is quantified.  However, Kim does disclose wherein the UE’s processing time is quantified.  (See Kim para. 465, para. 474)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang to include the teaching of wherein the UE’s processing time is quantified of Kim with the motivation being to maximize limited wireless resources by tailoring services to UE capability and further allowing for a more diverse collection of devices that can operate on a network.
Xiong in view of Zhang in view of Kim does not explicitly disclose sending the base station a capability.  However, Palanki does disclose sending the base station a capability.  (See Palanki para. 99)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang in view of Kim to include the teaching of sending the base station a capability of Palanki with the motivation being to maximize limited wireless resources by tailoring services to UE capability and further allowing for a more diverse collection of devices that can operate on a network and further to explicitly provide the network with capability which may allow for more tailoring of scheduling and increase efficiency.



Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada).

Regarding claim 4, Xiong in view of Zhang discloses the method of claim 1.  Xiong in view of Zhang does not explicitly disclose wherein the resource where the uplink transmission is canceled is a preempted resource by another UE.  However, R1-1720692 does disclose wherein the resource where the uplink transmission is canceled is a preempted resource by another UE.  (See R1-1720692 pg. 8, fig. 4; preemption by URLLC UE (e.g. another UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang to include the teaching of wherein the resource where the uplink transmission is canceled is a preempted resource by another UE of R1-1720692 with the motivation being to allow for devices with limited power access to a channel and further to allow for time sensitive data and devices priority in a network.

	Regarding claim 5, Xiong in view of Zhang in view of R1-1720692 discloses the method of claim 4, wherein the preempted resource includes one or more specific symbols. (See Xiong para. 46,47; PUSCH is cancelled based upon preempting DCI based upon overlapping symbol (e.g. one or more specific symbols))


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of Asokan (2013/0227233).

Regarding claim 7, Xiong in view of Zhang discloses the method of claim 6, further comprising:
	wherein the uplink channel in which transmission is canceled includes first Uplink data. (See Xiong para. 46)
Xiong in view of Zhang does not explicitly disclose wherein a UE sends UCI to the base station and the base station sends a DCI to grant requests wherein the UE then uses the grant.  However, Asokan does disclose wherein a UE sends UCI to the base station and the base station sends a DCI to grant requests wherein the UE then uses the grant.  (See Asokan para. 7; UCI used for requesting resources including retransmissions; base station sends DCI granting resources; it is implied that the UE then uses those resources otherwise there is no point in continuously requesting resources you never use)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Xiong in view of Zhang to include the teaching of wherein a UE sends UCI to the base station and the base station sends a DCI to grant requests wherein the UE then uses the grant of Asokan with the motivation being to conform to the 3GPP suite of standards which provides compatibility and interoperability and further to allow the UE to request resources needed for operation and further to ensure that end user requests are processed to meet end user agreements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of Asokan (2013/0227233) and further in view of Palle (2016/0278072).

	Regarding claim 8, Xiong in view of Zhang in view of Asokan discloses the method of claim 7, further comprising:
Xiong in view of Zhang in view of Asokan do not explicitly disclose data transmission is determined based on a preset priority among the first data and the second data is transmitted, to the base station, on the same resource.  However, Palle does disclose data transmission is determined based on a preset priority among the first data and the second data is transmitted, to the base station, on the same resource.  (See Palle para. 39; both sets of data are transmitted on wireless resources (e.g. the same resource) and priority is determined before transmission (e.g. preset priority))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang in view of Asokan to include the teaching of data transmission is determined based on a preset priority among the first data and the second data is transmitted, to the base station, on the same resource of Palle with the motivation being to ensure more important data is received without delay and further to ensure important data (like control) is received to ensure proper configuration which maximizes limited wireless resources.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used).

Regarding claim 10, Xiong discloses a user equipment (UE) configured to perform uplink channel transmission in a wireless communication system, the UE comprising: (See Xiong para. 46; UE)
	a transceiver for transmitting and receiving a radio signal; and
	a processor functionally connected with the transceiver, wherein the processor is configured to control operations performed by the UE, and  (UE has a processor executing an algorithm stored in memory and a transmitter/receiver (e.g. transceiver) for transmitting and receiving from network; see also Xiong fig. 8-9, para. 110)
receiving, from a base station, configuration information including information related to reference resource regions related to a cancellation of the uplink transmission;  (See Xiong para. 46; previously scheduled PUSCH which is scheduled using a DCI; previously scheduled PUSCH is cancelled)
receiving first downlink control information (DCI) from the base station,
wherein the first DCI includes information regarding a specific resource region for the cancellation of the uplink transmission among the reference resource regions; (See Xiong para. 46; preempting DCI (e.g. first DCI) schedules higher priority PUSCH (e.g. specific resource region which will require cancellation of other scheduled resources))
determining the reference resource regions related to the cancellation of the uplink transmission in time domain, based on (iii) the configuration information including the information related to the reference resource regions; and  (See Xiong para. 47; overlapping in time symbols)
performing the cancellation of the uplink transmission to the base station based on (i) the determined reference resource regions related to the cancellation of the uplink transmission in the time domain and (ii) the first DCI, (See Xiong para. 46,47; preempting DCI (e.g. first DCI) schedules higher priority PUSCH; overlapping in time symbols)
wherein, in the determined reference resource regions related to the cancellation of the uplink transmission in the time domain, the uplink transmission on a resource scheduled for the uplink transmission is canceled, based on the resource scheduled for the uplink transmission being related to the specific resource region determined based on the first DCI. (See Xiong para. 46,47; PUSCH is cancelled based upon preempting DCI)
Xiong does not explicitly disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  However, Zhang does disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI was received and subtracting an offset to account for processing time (e.g. a capability of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong to include the teaching of wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE of Zhang with the motivation being to reduce signaling (that is, by indicating an offset from a known value may allow for smaller control signaling) and increase usable bandwidth in a limited wireless environment and further to conform to know standards (3GPP).

Regarding claim 16, Xiong in view of Zhang discloses the UE of claim 10, wherein an uplink channel related to the uplink transmission is a Physical Uplink Share Channel (PUSCH) on which the uplink transmission is repeatedly performed. (See Xiong para. 46-47; PUSCH is HARQ (e.g. repeatedly performed) with repetitions)


Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada).

Regarding claim 13, Xiong in view of Zhang discloses the UE of claim 10.  Xiong in view of Zhang does not explicitly disclose wherein the resource where the uplink transmission is canceled is a preempted resource by another UE.  However, R1-1720692 does disclose wherein the resource where the uplink transmission is canceled is a preempted resource by another UE.  (See R1-1720692 pg. 8, fig. 4; preemption by URLLC UE (e.g. another UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang to include the teaching of wherein the resource where the uplink transmission is canceled is a preempted resource by another UE of R1-1720692 with the motivation being to allow for devices with limited power access to a channel and further to allow for time sensitive data and devices priority in a network.

	Regarding claim 14, Xiong in view of Zhang discloses the UE of claim 13, wherein the preempted resource includes one or more specific symbols. (See Xiong para. 46,47; PUSCH is cancelled based upon preempting DCI based upon overlapping symbol (e.g. one or more specific symbols))

Regarding claim 17, Xiong in view of Zhang discloses the UE of claim 10.  Xiong in view of Zhang do not explicitly disclose wherein the first DCI is based on UE-group common signaling.  However, R1-1720692 does discloses wherein the first DCI is based on UE-group common signaling.  (See R1-1720692 pg. 2 group common DCI (UE group common signaling) for preemption)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Xiong in view of Zhang to include the teaching of wherein the first DCI is based on UE-group common signaling of R1-1720692 with the motivation being to provide compatibility with the 3GPP suite of standards and further to reduce signaling which saves bandwidth and further to allow for connectivity with low power devices that have limited availability.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of Lee (2018/0091212).

Regarding claim 11, Xiong in view of Zhang discloses the UE of claim 10.  Xiong in view of Zhang do not explicitly disclose  wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions.  However, Lee does disclose wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions.  (See Lee para. 273; duration time of gap for reference signal)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang to include the teaching of wherein the information related to the reference resource regions includes information for a time duration of the reference resource regions of Lee with the motivation being to save battery power and processing power by the UE not having to guess where the reference signal region is and further to ensure transmission/reception of important information which allows for optimal network operation.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used) and further in view of Kim (2016/0345312).  

Regarding claim 12, Xiong in view of Zhang discloses the UE of claim 10.  Xiong in view of Zhang do not explicitly disclose wherein the UE’s processing time is quantified.  However, Kim does disclose wherein the UE’s processing time is quantified.  (See Kim para. 465, para. 474)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong in view of Zhang to include the teaching of wherein the UE’s processing time is quantified of Kim with the motivation being to maximize limited wireless resources by tailoring services to UE capability and further allowing for a more diverse collection of devices that can operate on a network.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (2019/0327755; Provisional 62710317 – 16 Feb 2018), and further in view of Zhang (2019/0313331; provisional date used).

Regarding claim 15, Xiong discloses a method for receiving uplink transmission in a wireless communication system, the method performed by a base station, the method comprising: (See Xiong para. 8; gNB (e.g. base station))
transmitting, to a user equipment (UE), configuration information including information related to reference resource regions related to a cancellation of the uplink transmission; (See Xiong para. 46; previously scheduled PUSCH which is scheduled using a DCI; previously scheduled PUSCH is cancelled)
transmitting first downlink control information (DCI) to the UE, 
wherein the first DCI includes information regarding a specific resource region for the cancellation the uplink transmission, among the reference resource regions; (See Xiong para. 46; preempting DCI (e.g. first DCI) schedules higher priority PUSCH (e.g. specific resource region which will require cancellation of other scheduled resources))
wherein the reference resource regions related to the cancellation of the uplink transmission in time domain are determined based on (iii) the configuration information including the information related to the reference resource regions; and (See Xiong para. 47; overlapping in time symbols)
receiving, from the UE, the uplink transmission based on (i) the determined reference resource regions related to the cancellation of the uplink transmission in the time domain and (ii) the first DCI, (See Xiong para. 46-47; gNB receives the PUSCH transmission that preempts;  preempting DCI (e.g. first DCI) schedules higher priority PUSCH)
wherein, in the determined reference resource regions related to the cancellation of the uplink transmission in the time domain, the uplink transmission on a resource scheduled for the uplink transmission is canceled, based on the resource scheduled for the uplink transmission being related to the specific resource region determined based on the first DCI. (See Xiong para. 46,47; PUSCH is cancelled based upon preempting DCI)
Xiong does not explicitly disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  However, Zhang does disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI was received and subtracting an offset to account for processing time (e.g. a capability of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xiong to include the teaching of wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE of Zhang with the motivation being to reduce signaling (that is, by indicating an offset from a known value may allow for smaller control signaling) and increase usable bandwidth in a limited wireless environment and further to conform to know standards (3GPP).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461